Title: From Thomas Jefferson to United States Congress, 10 December 1805
From: Jefferson, Thomas
To: United States Congress


                   
                     
                     To the Senate & House of Representatives of the US.
                     Dec. 10. 05.
                  
                  The inclosed documents relating to my message of the 6th. inst. not being ready at that date I thought it better not to detain the message, but to communicate these papers afterwards as supplementory to those then sent. they are not of a nature to be deemed confidential.
                  
                     Th: Jefferson 
                     
                     
               